FILED
                            NOT FOR PUBLICATION                             NOV 17 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARLO ENDOZO CARINGAL,                           No. 09-70041

              Petitioner,                        Agency No. A047-421-079

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted November 2, 2010 **
                              San Francisco, California

Before: PAEZ and BEA, Circuit Judges, and DUFFY, Senior District Judge.***

       Petitioner Carlo Endozo Caringal (“Petitioner”), a native and citizen of the

Philippines, seeks review of the Board of Immigration Appeals’ (“BIA”) order



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Kevin Thomas Duffy, United States District Judge for
the Southern District of New York, sitting by designation.
finding Petitioner to be removable and statutorily ineligible for cancellation of

removal.

      Petitioner is removable for his convictions for two crimes involving moral

turpitude which two crimes did not arise out of a single scheme of criminal

misconduct. See 8 U.S.C. § 1227(a)(2)(A)(ii). These two unrelated crimes

resulted in separate convictions for petty theft and burglary. Petitioner fails to seek

review of the BIA’s findings that his petty theft and burglary offenses are crimes

involving moral turpitude.

      We have held that “arguments not raised by a party in its opening brief are

deemed waived.” Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999). Hence,

Petitioner waives these issues. He is thus removable for having committed two

crimes involving moral turpitude that did not arise out of a single scheme of

criminal misconduct.

      Petitioner is further not statutorily eligible for cancellation of removal

because he had not accrued the necessary seven years of continuous residence to

qualify for relief under 8 U.S.C. § 1229b(a). Petitioner’s crimes terminated his

continuous residence before he accrued seven years of continuous residence. See 8

U.S.C. § 1229b(d)(1) (“[A]ny period of continuous residence . . . in the United




                                           2
States shall be deemed to end . . . when the alien has committed an offense referred

to in [8 U.S.C. § 1182(a)(2)].”).

      Finally, Petitioner is not entitled to a waiver of inadmissibility under 8

U.S.C. § 1182(h) because he was found to be removable, not inadmissible, due to

his two convictions for crimes involving moral turpitude. § 1182(h) does not

provide a waiver of removability.

      We need not reach the issue of whether Petitioner’s drug conviction also

renders him removable.

PETITION FOR REVIEW DENIED.




                                          3